Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BLACKROCK FUNDS II BLACKROCK HIGH YIELD BOND PORTFOLIO SUPPLEMENT DATED MAY 8, 2009 TO THE PROSPECTUS DATED JANUARY 28, 2009 Effective May 8, 2009, the following changes are made to the Prospectus of BlackRock High Yield Bond Portfolio (the Fund), a series of BlackRock Funds II. The section in the Prospectus captioned Details About the Fund  How Each Fund Invests  About the Portfolio Management Team of the High Yield Fund is amended as follows: The information about the Funds portfolio managers is deleted in its entirety and replaced with the following: The High Yield Fund is managed by a team of financial professionals. James Keenan, Mitchell Garfin and Derek Schoenhofen are the portfolio managers and are primarily responsible for the day-to-day management of the Fund. Please see Management of the Funds  Portfolio Manager Information for additional information on the portfolio management team. In addition, the section captioned Management of the Funds  Portfolio Management Information  High Yield Fund is deleted in its entirety and replaced with the following: The High Yield Fund is managed by a team of financial professionals. James Keenan, Mitchell Garfin and Derek Schoenhofen are the portfolio managers and are primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography James Keenan, CFA Responsible for the day-to-day 2007 Managing Director of BlackRock since 2004; management of the Funds Senior high yield trader at Columbia portfolio including setting the Management Group from 2003 to 2004. Funds overall investment strategy and overseeing the management of the Fund Mitchell S. Garfin, CFA Responsible for the day-to-day 2009 Managing Director of BlackRock since 2007; management of the Funds Portfolio manager at BlackRock since 2005; portfolio including setting the Credit research analyst in BlackRocks Funds overall investment Portfolio Management Group from 2000 to strategy and overseeing the 2005 management of the Fund Derek Schoenhofen Responsible for the day-to-day 2009 Director of BlackRock since 2006; Member of management of the Funds BlackRocks Portfolio Management Group portfolio including setting the from 2000 to 2006. Funds overall investment strategy and overseeing the management of the Fund PRO-BD4-ALL-SUP2-0509
